NEPTUNE, Judge,
dissenting.
I dissent. The trial court necessarily found that there was sufficient jointly acquired property to sustain an award of the $7,000 amount payable over a period of years. The present day value of the award is only about $5,000 because it was ordered to be paid in monthly installments of $116.67. The record amply sustains the award.
It is conceded that the real property equity is $13,000 and it was acquired subsequent to the marriage date. Prom the husband’s separate property $3,500 was paid down. The $9,500 additional equity was acquired during the marriage. During part of that period the wife was working earning $700 a month. Her earnings from her work could be as much as $10,500 — $700 a month for 15 months from November 1973 to January 1975 when she quit. Though her earnings and separate property were not traced to a measured contribution to the home acquisition, there was evidence that through deductions from her pay she contributed to reduction of the note payable for the household appliances and major furniture items. In a deposition referred to by the trial court as being before it, though not introduced, the net amount of money received by appellant from the Winnebago sale was between $5,000 and not more than $20,000.
Nullification of the trial court’s order dividing the property eliminates the alternative opportunity for the trial court to have provided support alimony in the absence of a property award payable monthly. The volume of property available to a spouse substantially influences the volume of or need for support alimony. The trial court is in a better position than the appellate court to make these determinations.
In the instant case, the parties each had daughters by previous marriages, so the household consisted of the husband and wife and the two children. The record discloses no complaint about the domestic performance of the wife until just before the wife filed for divorce and after the breakdown of the marriage. The orders made by the trial court, I think, are not clearly against the weight of the evidence nor contrary to law and are not an abuse of discretion. A wife’s entitlement to an equitable division of property does not derive from any participation by her in the business world as distinguished from domestic activities. Durfee v. Durfee, Okl, 465 P.2d 161, 165 (1969). I would affirm.